
	

114 HR 5613 : CAH Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5613
		IN THE SENATE OF THE UNITED STATES
		September 22, 2016Received; read twice and referred to the Committee on FinanceAN ACT
		To provide for the extension of the enforcement instruction on supervision requirements for
			 outpatient therapeutic services in critical access and small rural
			 hospitals through 2016.
	
	
 1.Short titleThis Act may be cited as the Continuing Access to Hospitals Act of 2016 or the CAH Act of 2016. 2.Extension of enforcement instruction on supervision requirements for outpatient therapeutic services in critical access and small rural hospitals through 2016Section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112, is amended—
 (1)in the heading, by striking 2014 and 2015 and inserting 2016; and (2)by striking and 2015 and inserting , 2015, and 2016.
 3.ReportNot later than 1 year after the date of the enactment of this Act, the Medicare Payment Advisory Commission (established under section 1805 of the Social Security Act (42 U.S.C. 1395b–6)) shall submit to Congress a report analyzing the effect of the extension of the enforcement instruction under section 1 of Public Law 113–198, as amended by section 1 of Public Law 114–112 and section 2 of this Act, on the access to health care by Medicare beneficiaries, on the economic impact and the impact upon hospital staffing needs, and on the quality of health care furnished to such beneficiaries.
		
	Passed the House of Representatives September 21, 2016.Karen L. Haas,Clerk
